Order entered January 7, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01052-CV

                            SEAN PORTER, ET AL., Appellants

                                               V.

            SUMMITBRIDGE NATIONAL INVESTMENTS III LLC, Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-17-08165

                                           ORDER
       Before the Court is appellee’s January 3, 2020 unopposed second motion for an extension

of time to file its brief on the merits. We GRANT the request and extend the time to February

5, 2020. We caution appellee that further extension requests will be disfavored.


                                                      /s/   BILL WHITEHILL
                                                            JUSTICE